
	
		I
		111th CONGRESS
		1st Session
		H. R. 2963
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Mrs. Dahlkemper (for
			 herself, Mr. Tim Murphy of
			 Pennsylvania, Mr. Carney,
			 Mr. Welch,
			 Mr. Tonko,
			 Mr. Braley of Iowa,
			 Mr. Honda,
			 Mr. Bright,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Kissell,
			 Mr. Childers,
			 Ms. Fudge,
			 Mr. Kagen,
			 Mr. Fattah,
			 Mr. Boswell,
			 Ms. Kaptur,
			 Mr. Massa,
			 Mr. Altmire,
			 Mr. Sires,
			 Mr. Connolly of Virginia,
			 Ms. Wasserman Schultz,
			 Mr. Moran of Virginia, and
			 Mr. Dingell) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives for improving small manufacturers’ computer
		  technology.
	
	
		1.Small manufacturers’ computer
			 hardware and software tax credit in lieu of expensing
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45R.Small
				manufacturers computer hardware and software tax credit
						(a)In
				GeneralFor purposes of section 38, the small manufacturers’
				computer hardware and software credit determined under this section for the
				taxable year is the lesser of—
							(1)50 percent of the
				amount paid or incurred by the taxpayer during the taxable year for qualified
				computer hardware and software property; or
							(2)$35,000.00.
							(b)Qualified
				Computer Hardware and Software PropertyFor purposes of this
				section, the term qualified computer hardware and software
				property means any computer hardware and software property for use in
				any small manufacturer located in the United States—
							(1)the original use
				of which commences with the taxpayer;
							(2)which is property
				of a character subject to the allowance for depreciation; and
							(3)which is placed in
				service by the taxpayer after the date of the enactment of this section.
							(c)Computer
				HardwareFor purposes of this section, the term computer
				hardware includes disk drives, integrated circuits, display screens,
				cables, modems, speakers, and printers.
						(d)Computer
				SoftwareFor purposes of this section, the term computer
				software means programs, programming languages, data that direct the
				operations of a computer system or network, enterprise resource planning
				software, manufacturing resource planning software, materials requirements
				planning software and software designed to enhance Internet
				capabilities.
						(e)Small
				ManufacturerFor purposes of
				this section:
							(1)In
				generalThe term small manufacturer means—
								(A)any unincorporated
				business, any partnership, or for-profit corporation;
								(B)with respect to a
				taxable year, any which employed an average of 50 or fewer employees on
				business days during the preceding calendar year. For purposes of the preceding
				sentence, a preceding calendar year may be taken into account only if the small
				business was in existence throughout such year.
								(2)Small
				manufacturers not in existence in preceding taxable yearIn the
				case of a small manufacturer which was not in existence throughout the
				preceding calendar year, the determination under paragraph (1) shall be based
				on the average number of employees that it is reasonably expected such employer
				or sole proprietor will employ on business days in the current calendar
				year.
							(f)Calculation of
				Number of employeesFor
				purposes of subsection (e), the number of employees of a subsidiary of a wholly
				owned corporation includes the employees of—
							(1)a parent
				corporation; and
							(2)any other
				subsidiary corporation of that parent corporation.
							(g)Basis
				AdjustmentFor purposes of
				this subtitle, if a credit is determined under this section in connection with
				any expenditure for any property, the increase in the basis of such property
				which would (but for this subsection) result from such expenditure shall be
				reduced by the amount of the credit so determined.
						(h)TerminationThis
				section shall not apply with respect to any property placed in service after
				December 31,
				2011.
						.
			(b)Credit To be
			 part of general business creditSection 38(b) of such Code is
			 amended by striking plus at the end of paragraph (34), by
			 striking the period at the end of paragraph (35) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(36)the small manufacturers’ computer hardware
				and software credit determined under section
				45R(a).
					.
			(c)Denial of double
			 benefitSection 280C of such Code is amended by adding at the end
			 the following new subsection:
				
					(f)Small
				Manufacturers Computer Hardware and Software CreditNo deduction
				shall be allowed for that portion of the expenses otherwise allowable as a
				deduction for the taxable year which is equal to the amount of the credit
				determined for the taxable year under section
				45R.
					.
			(d)Allowance of
			 credit against alternative minimum taxSubparagraph (B) of
			 section 38(c)(4) of such Code is amended by striking and at the
			 end of clause (vii), by striking the period at the end of clause (viii) and
			 insert , and, and by inserting after clause (viii) the following
			 new clause:
				
					(ix)the credit
				determined under section
				45R.
					.
			(e)Transferability
			 of creditNothing in any law or rule shall be construed to limit
			 the transferability, through sale and repurchase agreements, of the credit
			 allowed by reason of section 45R.
			(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2008.
			
